Citation Nr: 9923859	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1971.  He died on February [redacted], 1993.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's claim for 
accrued benefits.  The appellant filed a timely appeal to 
this adverse determination.

The Board notes that although the appellant had requested, 
and was scheduled for, a Travel Board Hearing, said request 
was withdrawn pursuant to a November 1998 statement from the 
appellant.  See 38 C.F.R. § 19.75 (1998).  The appellant's 
claim is now properly before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in February 1993.

2.  At the time of his death, the veteran had no pending 
claim for benefits and was not entitled to additional 
benefits for which he had not been paid.


CONCLUSION OF LAW

The appellant's claim for accrued benefits is without legal 
merit.  38 U.S.C.A. §§ 5107, 5121(West 1991); 38 C.F.R. § 
3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the payment of accrued benefits is governed by 38 
U.S.C.A. § 5121 and 38 C.F.R. § 3.1000, which provide that 
benefits which are "due and unpaid" to the veteran at the 
time of his death may be disbursed to eligible persons.

Specifically, these provisions state that in cases where a 
veteran's death occurred on or after December 1, 1962, 
periodic monetary benefits (other than insurance and 
servicemembers' indemnity) authorized under laws administered 
by VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death, and due an unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
as provided in 38 C.F.R. § 3.500(g) will, upon the death of 
such veteran, be paid to (in the following prescribed order 
of preference) his or her spouse, his or her children (in 
equal shares), and his or her dependent parents (in equal 
shares) or the surviving parent.  38 U.S.C.A. § 5121(a) (West 
1991); 38 C.F.R. § 3.1000(a) (1998).

In a recent precedential decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) construed 
the provisions of 38 U.S.C.A. §§ 5121 and 5101(a) as 
mandating that "in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The Federal Circuit noted that this conclusion fully 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996), which stated that "a consequence of 
the derivative nature of the surviving spouse's entitlement 
to a veteran's accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving spouse has no claim on which to derive his or her 
own application."  Id. at 1241-42.

A review of the claims file reveals no evidence that the 
veteran had a claim pending for any VA benefit at the time of 
his death.  The veteran originally sought entitlement to 
service connection for a heart condition in 1976, but this 
claim was denied in November 1976.  A timely appeal was not 
filed.  This denial was confirmed and continued in a RO 
rating decision dated in December 1976, and subsequent 
attempts by the veteran to reopen his claim were denied by 
the RO in rating decisions dated in May 1979 and March 1981.  
No appeals were filed to these determinations.  Most 
recently, in a February 1982 rating decision, the RO again 
concluded that new and material evidence had not been 
submitted to reopen the veteran's service connection claim, 
and thus confirmed and continued its earlier denials.  A 
timely appeal was not filed to this adverse determination, 
and no further attempts to reopen this claim were made 
between the time of this February 1982 denial and the time of 
the veteran's death some 11 years later.

Therefore, at the time of the veteran's death in February 
1993, no claims for benefits were pending.  Accordingly, 
there is no legal basis for the appellant's claim.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).

As a final matter, the Board has considered the appellant's 
contention that the February 1982 rating decision denying the 
veteran's service connection claim was itself clearly 
mistaken, since the RO stated that the veteran needed new and 
material evidence to prove his service connection claim, 
while the Board later determined, based on the very same 
evidence, that the veteran died from a service-connected 
disability.  She thus claims that new and material evidence 
was not needed, and the RO should have granted the veteran's 
claim in February 1992, if not sooner.  However, to the 
extent that the appellant is alleging clear and unmistakable 
error (CUE) in the February 1982 rating decision, the Board 
notes that the appellant does not have standing to file such 
a claim.  Specifically, the Federal Circuit recently held 
that survivors may not pursue disability compensation claims 
of a veteran, even as heirs to the veteran's estate.  See 
Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998) (finding that 
a surviving widow could not seek correction of prior decision 
based on CUE because "a survivor has no standing to request 
review of a decision affecting the disability benefits of a 
veteran on the ground of CUE; the survivor is not the 
disability benefits claimant."). Thus, it would appear that 
the appellant here has no standing to bring a CUE claim.


ORDER

Entitlement to accrued benefits is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

